Citation Nr: 1638945	
Decision Date: 09/29/16    Archive Date: 10/13/16

DOCKET NO.  15-20 989	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for a back disorder.


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

S. Coyle, Counsel







INTRODUCTION

The Veteran served on active duty from July 1960 to July 1962, and had subsequent Reserve service that included a period of active duty for training in 1964.  

This matter comes before the Board of Veterans' Appeal (Board) on appeal from a July 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

In November 2015, the Board remanded the case for additional development and the case now returns for final appellate review.

This appeal was processed using the Veteran Benefits Management System (VBMS) and Virtual VA paperless claims processing systems, and has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

A back disorder is not shown to be causally or etiologically related to any disease, injury, or incident during service.


CONCLUSION OF LAW

The criteria for service connection for a back disorder are not met. 38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).





REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  	

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable decision on the claim for VA benefits.  

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, a September 2012 letter, sent prior to the initial unfavorable decision issued in July 2013, advised the Veteran of the evidence and information necessary to substantiate his service connection claim as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, such letter advised him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.  

Relevant to the duty to assist, the Veteran's service treatment records as well as post-service VA treatment records have been obtained and considered.  In this regard, the Board notes that the Veteran indicated that he received treatment for his back disorder immediately after his separation from service at St. Joseph's Hospital in Santa Ana, California.  In January 2016, a representative of St. Joseph Hospital in Orange, California, advised that such facility is the custodian of records from the St. Joseph Heritage medical treatment center in Santa Ana; however, a search found no records relevant to the Veteran.  

The Veteran also indicated that he received treatment for his back at a facility he described as "Main Street Clinic" in Santa Ana, California, but was unable to provide any further information as to the location of the clinic.  In a January 2016 letter, the Veteran advised that the Main Street Clinic is no longer at its former location and it is likely closed.  

The Veteran is also in receipt of disability benefits from the Social Security Administration (SSA).  In January 2016, the AOJ attempted to obtain the Veteran's SSA records, but was advised that such had been destroyed.  The Veteran was notified of such in a February 2016 letter and advised to submit any copies of the records that may be in his possession.  However, he did not do so.

Moreover, the Veteran has not identified any additional, outstanding records that have not been requested or obtained.  Therefore, the Board finds that VA has satisfied its duty to assist in this regard.
 
The duty to assist also requires that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  In this case, the Veteran was not afforded a VA examination with respect to his claim of service connection for a back disorder.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These four factors are: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  With respect to the third factor above, the Court has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the Veteran's service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

Here, the Board finds that a VA examination is not necessary.  In this regard, the Veteran has claimed that his back disorder was incurred during his period of active service.  However, as discussed further herein, the Board finds that the evidence of record does not competently and credibly establish that the Veteran injured his back during service.  The Court has held that VA is not required to provide a medical examination when there is not credible evidence of an event, injury, or disease in service.  See Bardwell v. Shinseki, 24 Vet. App. 36 (2010).   Additionally, a mere conclusory generalized lay statement that service event or illness caused the claimant's current condition is insufficient to require the Secretary to provide an examination.  See Waters v. Shinseki, 601 F.3d 1274, 1278  (2010).   Therefore, the Board finds that a VA examination and/or opinion is not necessary to decide the claim.  

Furthermore, Board finds there has been substantial compliance with the Board's November 2015 remand directives and no further action in this regard is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268, 271 (1998)).  In this regard, the Board remanded the case to request that the Veteran identify any VA or non-VA records referable to his back disorder, to include those from St. Joseph Hospital; records from 1982 to 1987 referenced in the Veteran's September 2012 submission; and VA treatment records since May 2015.  The Board also directed that the AOJ obtain the Veteran's SSA records.  Thereafter, the AOJ was to readjudicate the Veteran's claim by a Decision Review Officer (DRO) pursuant to 38 C.F.R. § 3.2600.  Subsequent to the Board's remand, the Veteran was sent a letter in January 2016 requesting that he identify all outstanding records referable to his back disorder.  Thereafter, as discussed previously, the AOJ attempted to obtain all identified private treatment records as well as SSA records without success.  However, updated VA treatment records were obtained and the Veteran's claim was readjudicated in a February 2016 supplemental statement of the case, which includes an approval by a DRO.  Therefore, the Board finds that the AOJ has substantially complied with the November 2015 remand directives such that no further action is necessary in this regard.    

In light of the foregoing, the Board finds that VA's duties to notify and assist have been satisfied.  Thus, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

II.  Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. Id.; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

The Veteran has been diagnosed with multi-level degenerative disc disease of the lumbar spine, which he attributes to his active service.  He has described various episodes during which he injured his back.  Specifically, the Veteran reported in September 2012 that he may have injured it while riding over rough terrain in trucks and carrying heavy weapons.  In his August 2013 notice of disagreement, he reported that he was hospitalized for his back pain at the U.S. Army Hospital in Heidelberg, Germany, for approximately three weeks between January 1962 and March 1962.  In April 2014 and June 2015, he attributed his back pain to stumbling while carrying a heavy load.  In May 2014, he indicated that his back pain had its onset during boot camp, when he was required to drill a maneuver that involved landing on his back.  He also reported injuring his back in a helicopter crash in Germany.  In June 2014, the Veteran reported that the helicopter crash resulting in his back injury had actually occurred in Yakima, Washington, while he was stationed at Fort Lewis, Washington.  He also reiterated that he injured his back during exercises at boot camp and stumbling on rough terrain in Germany.  

The Veteran's service treatment records have been reviewed.  There are no reports of back pain or treatment for an injury to the back.  A record from the U.S. Army Hospital in Heidelberg dated in January 1962 reflects that the Veteran was treated there for four days for possible mononucleosis, but was discharged with a diagnosis of a common cold.  There is no indication of treatment for back pain.  The Veteran's June 1962 separation examination is silent for reports of back pain or a chronic back disorder.  The Veteran did not report such on his contemporaneous report of medical history.  

In September 1964, the Veteran was examined prior to beginning a 45 day period of active duty for training.  The examination does not reflect back pain or a chronic back disorder, nor did the Veteran report having a history of such.  The Veteran also denied having an injury not specifically listed on the report of medical history.  When asked whether he had consulted or been treated by clinics or physicians in the last five years, the Veteran reported that he had received private sector treatment for an unspecified disability of the feet.  He did not report having received treatment for back pain.  

The earliest evidence of a back disorder is a December 1982 letter from a private physician, diagnosing the Veteran with a herniated lumbar disc.  During a February 1984 private neurosurgery consult, the Veteran reported a gradual onset of back pain in 1982.  He was a car salesman, and noted that his job required a great deal of standing and getting in and out of cars.  During a May 1987 private consultation, during which herniations of multiple lumbar discs were observed on imaging, the Veteran reported an onset of back pain in approximately May 1982, while working as a car salesman.  There is no indication that the Veteran ever reported a history of back injury prior to 1982.  

The Veteran has submitted various statements indicating that he has had severe back pain ever since his separation from service.  He indicated that he sought emergency treatment for back pain in the private sector, immediately after his discharge; however, as noted above, the records from this reported period of treatment are unobtainable.  The Veteran also reported having been treated in the private sector at the Main Street Clinic in Santa Ana, California, since 1962; however, that clinic has since closed, and the records of the Veteran's treatment at that facility cannot be obtained.  However, as previously discussed, in his contemporaneous September 1964 service examination, he only reported treatment for his feet.  

In statements received by VA in May 2011, the Veteran's wife stated that she has known the Veteran since July 1967 and that he has had back pain since that time.  In a June 2011 statement, the Veteran's mother reported that the Veteran has had back pain since some time after he was discharged from service, but was unsure as to when the pain started.  The Board has carefully considered these statements as both his wife and mother are competent to report what they have witnessed; however, as neither statement is able to place the onset of the Veteran's back pain during a period of active service, they are of no probative value.

The only evidence of record linking the Veteran's back disorder to his service are his own statements as to injuring his back during service, and experiencing continuous back pain since that time.  A lay witness, such as the Veteran, is competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge, but not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).   Lay evidence may also be competent to establish medical etiology or nexus.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). 

The Veteran is credible to describe current symptoms such as back pain.  As to the etiology of his multi-level lumbar disc herniations, the Board finds such subject matter to be complex in nature and beyond the competence of a lay person.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  In this regard, knowledge relating herniated lumbar discs as to an injury or overuse involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  Thus, the Board accords the Veteran's statements regarding the etiology of his herniated lumbar discs to have little probative value, as he is not competent to opine on such complex medical questions.  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994).  

In adjudicating this claim, the Board must assess not only competency of the Veteran's statements, but also their credibility.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The Veteran has provided statements as to multiple injuries to his back during service, including during a helicopter crash; while stumbling on rough terrain; while riding in trucks; while carrying heavy loads; and while participating in boot camp drills.  He also reporting that he received inpatient treatment for back pain for approximately three weeks at the U.S. Army Hospital in Heidelberg.  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza, supra.  In the instant case, the Board finds such statements to lack credibility as they are inconsistent with the other evidence of record and were made under circumstances indicating bias or interest and, therefore, accords no probative weight to such contentions.  

In this regard, the Board notes that there is no record of treatment for back pain the Veteran's service treatment records, nor is there any indication that he was injured in a helicopter crash.  The only records from the medical facility at Heidelberg are dated January 1962, and reflect treatment for a cold.  The Veteran denied having back trouble or having sustained an injury other than those noted at his June 1962 service discharge examination.  When examined in September 1964 prior to a 45-day period of active duty for training, there was no indication of a chronic back disorder or back pain.  Notably, despite the Veteran's contentions that he was treated in the private sector immediately after his separation from service in 1962, the Veteran reported that he had been treated by a health care practitioner within the past five years only for foot pain.  

Moreover, various private treatment records dating from 1982 to 1987 reflect that the Veteran first observed an onset of back pain in May 1982 while working as a car salesman.  These statements were made many years prior to the filing of the instant claim for service connection, and are highly probative as they are contemporaneous with the time in question and made for purposes of obtaining medical care.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (ascribing heightened credibility to statements made to clinicians for the purpose of treatment); see also Williams v. Gov. of Virgin Islands, 271 F.Supp.2d 696, 702 (V.I.2003) (noting that statements made for the purpose of diagnosis or treatment "are regarded as inherently reliable because of the recognition that one seeking medical treatment is keenly aware of the necessity for being truthful in order to secure proper care").  Additionally, the Veteran did not report an in-service injury or complaints referable to his back until he filed a claim for VA benefits in July 2011.  Therefore, in light of these inconsistent statements, the Board finds the Veteran's statements regarding an in-service back injury, with continuous back pain since that time, to not be credible and, therefore, are accorded no probative weight.

Consequently, the Board finds that the Veteran's back disorder is not shown to be causally or etiologically related to any disease, injury, or incident during service.  Therefore, service connection for such disorder is not warranted.

In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a back disorder.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Service connection for a back disorder is denied.



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


